EXHIBIT 10.1

 

SECOND AMENDED AND RESTATED LOAN AGREEMENT

 

Wachovia Bank, National Association
177 Meeting Street, Suite 450
Charleston, South Carolina 29401
(Hereinafter referred to as the “Bank”)

 

Force Protection, Inc.
9801 Highway 78
Ladson, South Carolina 29456

 

Force Protection Technologies, Inc.
9801 Highway 78
Ladson, South Carolina 29456

 

Force Protection Industries, Inc.
9801 Highway 78
Ladson, South Carolina 29456
(Individually and collectively, “Borrower”)

 

This Second Amended and Restated Loan Agreement (“Agreement”) is entered into
October 31, 2008, by and between Bank and Borrower and amends and restates that
certain Amended and Restated Loan Agreement of Borrower and Bank dated May 6,
2008.

 

This Agreement applies to the loan or loans (individually and collectively, the
“Loan”) evidenced by one or more promissory notes dated of even date herewith or
other notes subject hereto, as modified from time to time (whether one or more,
the “Note”), the standby letters of credit issued hereunder (each, a “Letter of
Credit” and collectively, the “Letters of Credit”) and all Loan Documents. The
terms “Loan Documents” and “Obligations,” as used in this Agreement, are defined
in the Note.

 

Relying upon the covenants, agreements, representations and warranties contained
in this Agreement, Bank is willing to extend credit to Borrower upon the terms
and subject to the conditions set forth herein, and Bank and Borrower agree as
follows:

 

LETTERS OF CREDIT.  Upon the request of Borrower, Bank shall issue standby
Letters of Credit, provided, the aggregate amount available to be drawn under
all standby Letters of Credit plus the aggregate amount of unreimbursed drawings
under all standby Letters of Credit at any one time does not exceed
$5,000,000.00, and further provided, no standby Letter of Credit shall expire
more than 365 days after the date it is issued. Notwithstanding anything to the
contrary contained herein, the aggregate outstanding principal balance of
Advances (as defined in the line of credit Amended and Restated Promissory Note
in the amount of $40,000,000.00, dated of even date herewith) plus the aggregate
amount available to be drawn under all Letters of Credit plus the aggregate
amount of unreimbursed drawings under all Letters of Credit at any one time
shall not exceed $40,000,000.00.  The Letters of Credit are to be used by
Borrower solely for trade credit enhancement. Bank’s obligation to issue Letters
of Credit shall terminate if Borrower

 

--------------------------------------------------------------------------------


 

is in default (however denominated) under the Note or the other Loan Documents,
or in any case, if not sooner terminated, on April 30, 2010.

 

LETTER OF CREDIT FEES.  Borrower shall pay to Bank, at such times as Bank shall
require, standard Bank fees in connection with Letters of Credit, as agreed upon
by the Bank and Borrower.

 

REPRESENTATIONS.  Borrower represents that from the date of this Agreement and
until final payment in full of the Obligations: Accurate Information. All
information now and hereafter furnished to Bank is and will be true, correct and
complete in all material respects.  Any such information relating to Borrower’s
financial condition will accurately reflect Borrower’s financial condition as of
the date(s) thereof, (including all contingent liabilities of every type), and
Borrower further represents that its financial condition has not changed
materially or adversely since the date(s) of such documents. Authorization;
Non-Contravention. The execution, delivery and performance by Borrower and any
guarantor, as applicable, of this Agreement and other Loan Documents to which it
is a party are within its power, have been duly authorized as may be required
and, if necessary, by making appropriate filings with any governmental agency or
unit and are the legal, binding, valid and enforceable obligations of Borrower
and any guarantors; and do not (i) contravene, or constitute (with or without
the giving of notice or lapse of time or both) a violation of any provision of
applicable law, a violation of the organizational documents of Borrower or any
guarantor, or a default under any agreement, judgment, injunction, order, decree
or other instrument binding upon or affecting Borrower or any guarantor,
(ii) result in the creation or imposition of any lien (other than the
lien(s) created by the Loan Documents) on any of Borrower’s or any guarantor’s
assets, or (iii) give cause for the acceleration of any obligations of Borrower
or any guarantor to any other creditor. Asset Ownership. Borrower has good and
marketable title to all of the properties and assets reflected on the balance
sheets and financial statements supplied Bank by Borrower, and all such
properties and assets are free and clear of mortgages, security deeds, pledges,
liens, charges, and all other encumbrances, except as otherwise disclosed in
Borrower’s financial statements filed with Securities and Exchange Commission
(i.e. Roxboro claim of lien) or to Bank by Borrower in writing and approved by
Bank (“Permitted Liens”). To Borrower’s knowledge, no default has occurred under
any Permitted Liens and no claims or interests adverse to Borrower’s present
rights in its properties and assets have arisen. Discharge of Liens and Taxes.
Borrower has duly filed, paid and/or discharged all taxes or other claims that
may become a lien on any of its property or assets, except to the extent that
such items are being appropriately contested in good faith and an adequate
reserve for the payment thereof is being maintained. Sufficiency of Capital.
Borrower is not, and after consummation of this Agreement and after giving
effect to all indebtedness incurred and liens created by Borrower in connection
with the Note and any other Loan Documents, will not be, insolvent within the
meaning of 11 U.S.C. § 101, as in effect from time to time. Compliance with
Laws. Borrower and any subsidiary and affiliate of Borrower and any guarantor
are in compliance in all material respects with all federal, state and local
laws, rules and regulations applicable to its properties, operations, business,
and finances, including, without limitation, any federal or state laws relating
to liquor (including 18 U.S.C. § 3617, et seq.) or narcotics (including 21
U.S.C. § 801, et seq.) and/or any commercial crimes; all applicable federal,
state and local laws and regulations intended to protect the environment; and
the Employee Retirement Income Security Act of 1974, as amended (“ERISA”), if
applicable. None of Borrower, or any subsidiary or affiliate of Borrower or any

 

2

--------------------------------------------------------------------------------


 

guarantor is a Sanctioned Person or has any of its assets in a Sanctioned
Country or does business in or with, or derives any of its operating income from
investments in or transactions with, Sanctioned Persons or Sanctioned Countries
in violation of economic sanctions administered by OFAC. The proceeds from the
Loan will not be used to fund any operations in, finance any investments or
activities in, or make any payments to, a Sanctioned Person or a Sanctioned
Country. “OFAC” means the U.S. Department of the Treasury’s Office of Foreign
Assets Control. “Sanctioned Country” means a country subject to a sanctions
program identified on the list maintained by OFAC and available at
http://www.treas.gov/offices/ enforcement/ofadsdn/index.shtml, or as otherwise
published from time to time. “Sanctioned Person” means (i) a person named on the
list of Specially Designated Nationals or Blocked Persons maintained by OFAC
available at http://www.treas.gov/offices/enforcement/ ofadprograms/index.shtml,
or as otherwise published from time to time, or (ii) (A) an agency of the
government of a Sanctioned Country, (B) an organization controlled by a
Sanctioned Country, or (C) a person resident in a Sanctioned Country to the
extent subject to a sanctions program administered by OFAC. Organization and
Authority. Each corporation, partnership or limited liability company Borrower
and/or guarantor, as applicable, is duly created, validly existing and in good
standing under the laws of the state of its organization, and has all powers,
governmental licenses, authorizations, consents and approvals required to
operate its business as now conducted. Each corporation, partnership or limited
liability company Borrower and/or guarantor, as applicable, is duly qualified,
licensed and in good standing in each jurisdiction where qualification or
licensing is required by the nature of its business or the character and
location of its property, business or customers, and in which the failure to so
qualify or be licensed, as the case may be, in the aggregate, could have a
material adverse effect on the business, financial position, results of
operations, properties or prospects of Borrower or any such guarantor. No
Litigation. There are no pending material suits, claims or demands against
Borrower or any guarantor that have not been disclosed to Bank by Borrower in
writing. To the best of Borrower’s knowledge, there are no threatened material
suits, claims or demands against Borrower or any guarantor that have not been
disclosed to Bank by Borrower in writing. ERISA. Each employee pension benefit
plan, as defined in ERISA, maintained by Borrower meets, as of the date hereof,
the minimum funding standards of ERISA and all applicable regulations thereto
and requirements thereof, and of the Internal Revenue Code of 1986, as amended.
No “Prohibited Transaction” or “Reportable Event” (as both terms are defined by
ERISA) has occurred with respect to any such plan. Indemnity. Borrower will
indemnify Bank and its affiliates from and against any losses, liabilities,
claims, damages, penalties or fines imposed upon, asserted or assessed against
or incurred by Bank arising out of the inaccuracy or breach of any of the
representations contained in this Agreement or any other Loan Documents.

 

AFFIRMATIVE COVENANTS. Borrower agrees that from the date hereof and until final
payment in full of the Obligations, unless Bank shall otherwise consent in
writing, Borrower will: Access to Books and Records. Allow Bank, or its agents,
during normal business hours, access to the books, records and such other
documents of Borrower as Bank shall reasonably require, and allow Bank, at
Borrower’s expense, to inspect, audit and examine the same and to make extracts
therefrom and to make copies thereof. Business Continuity. Conduct its business
in substantially the same manner and locations as such business is now and has
previously been conducted. Certificate of Full Compliance From Officer. Deliver
to Bank, with the financial statements required herein, a certification by
Borrower’s chief financial officer, or its equivalent, that Borrower is in full
compliance with the Loan Documents. Compliance with Other

 

3

--------------------------------------------------------------------------------


 

Agreements. Comply with all terms and conditions contained in this Agreement,
and any other Loan Documents, and swap agreements, if applicable, as defined in
11 U.S.C. § 101, as in effect from time to time. Estoppel Certificate. Furnish,
within 15 days after request by Bank, a written statement duly acknowledged of
the amount due under the Loan and identifying each outstanding Letter of Credit,
if any, and whether offsets or defenses exist against the Obligations.
Insurance. Maintain adequate insurance coverage with respect to its properties
and business against loss or damage of the kinds and in the amounts customarily
insured against by companies of established reputation engaged in the same or
similar businesses including, without limitation, commercial general liability
insurance, workers compensation insurance, and business interruption insurance;
all acquired in such amounts and from such companies as Bank may reasonably
require. Maintain Properties. Maintain, preserve and keep its property in good
repair, working order and condition (normal wear and tear excepted), making all
replacements, additions and improvements thereto necessary for the proper
conduct of its business, unless prohibited by the Loan Documents. Notice of
Default and Other Notices. (a) Notice of Default. Furnish to Bank immediately
upon becoming aware of the existence of any condition or event which constitutes
a Default (as defined in the Loan Documents) or any event which, upon the giving
of notice or lapse of time or both, may become a Default, written notice
specifying the nature and period of existence thereof and the action which
Borrower is taking or proposes to take with respect thereto. (b) Other Notices.
Promptly notify Bank in writing of (i) any material adverse change in its
financial condition or its business; (ii) any default under any material
agreement, contract or other instrument to which it is a party or by which any
of its properties are bound, or any acceleration of the maturity of any
indebtedness owing by Borrower; (iii) any material adverse claim against or
affecting Borrower or any part of its properties; (iv) the commencement of, and
any material determination in, any litigation with any third party or any
proceeding before any governmental agency or unit affecting Borrower; and (v) at
least 30 days prior thereto, any change in Borrower’s name or address as shown
above, and/or any change in Borrower’s structure. Other Financial Information.
Deliver promptly such other information regarding the operation, business
affairs, and financial condition of Borrower which Bank may reasonably request.
Payment of Debts. Pay and discharge when due, and before subject to penalty or
further charge, and otherwise satisfy before maturity or delinquency, all
obligations, debts, taxes, and liabilities of whatever nature or amount, except
those which Borrower in good faith disputes. Reports and Proxies. Deliver to
Bank, promptly, a copy of all financial statements, reports, notices, and proxy
statements, sent by Borrower to stockholders, and all regular or periodic
reports required to be filed by Borrower with any governmental agency or
authority. Securities and Exchange Commission. Except where non-compliance will
not cause a material adverse change as set forth in the Note, Borrower shall
comply with all Securities and Exchange Commission rules, regulations, and
requirements at all times. National Association of Securities Dealers Automated
Quotations (NASDAQ). Except where non-compliance will not cause a material
adverse change as set forth in the Note, Borrower shall comply with all National
Association of Securities Dealers Automated Quotations (NASDAQ) rules,
regulations, and requirements at all times.

 

NEGATIVE COVENANTS. Borrower agrees that from the date hereof and until final
payment in full of the Obligations, unless Bank shall otherwise consent in
writing, Borrower will not: Change in Fiscal Year. Change its fiscal year.
Encumbrances. Create, assume, or permit to exist any mortgage, security deed,
deed of trust, pledge, lien, charge or other encumbrance on any of its assets,
whether now owned or hereafter acquired, other than: (i) security interests

 

4

--------------------------------------------------------------------------------


 

required by the Loan Documents; (ii) liens for taxes contested in good faith; or
(iii) Permitted Liens. Investments. Purchase any stock, securities, or evidence
of indebtedness of any other person or entity except investments in direct
obligations of the United States Government and certificates of deposit of
United States commercial banks having a tier 1 capital ratio of not less than 6%
and then in an amount not exceeding 10% of the issuing bank’s unimpaired capital
and surplus. Default on Other Contracts or Obligations. Default on any material
contract with or obligation when due to a third party or default in the
performance of any material obligation to a third party incurred for money
borrowed. Government Intervention. Permit the assertion or making of any
seizure, vesting or intervention by or under authority of any governmental
entity, as a result of which the management of Borrower or any guarantor is
displaced of its authority in the conduct of its respective business or such
business is curtailed or materially impaired. Judgment Entered. Permit the entry
of any material monetary judgment or the assessment against, the filing of any
tax lien against, or the issuance of any writ of garnishment or attachment
against any material property of or debts due. Prepayment of Other Debt. Retire
any long term debt entered into prior to the date of this Agreement at a date in
advance of its legal obligation to do so. Retire or Repurchase Capital Stock.
Retire or otherwise acquire any of its capital stock provided however, on and
after November 1, 2008, Borrower shall be permitted to retire or otherwise
acquire its capital stock up to a total of $10,000,000 in the aggregate after
such date as long as Borrower is not in default under any of the loan documents
and such purchases in the aggregate do not cause a default.

 

ANNUAL FINANCIAL STATEMENTS.  Borrower shall deliver to Bank, within one hundred
twenty (120) days after the close of each fiscal year, unqualified, audited
financial statements reflecting its operations during such fiscal year,
including, without limitation, a balance sheet, profit and loss statement and
statement of cash flows, with supporting schedules; all on a consolidated and
consolidating basis with respect to Borrower and its subsidiaries, affiliates
and parent or holding company, as applicable, and in reasonable detail, prepared
in conformity with generally accepted accounting principles, applied on a basis
consistent with that of the preceding year. All such statements shall be
examined by an independent certified public accountant firm acceptable to Bank.
The opinion of such independent certified public accountant shall not be
acceptable to Bank if qualified due to any limitations in scope imposed by
Borrower or any other person or entity. Any other qualification of the opinion
by the accountant shall render the acceptability of the financial statements
subject to Bank’s approval.

 

PERIODIC FINANCIAL STATEMENTS.  Commencing with the fourth quarter of 2008, the
Borrower shall deliver to Bank, within 60 days after the end of each fiscal
quarter, unaudited management-prepared quarterly financial statements including,
without limitation, a balance sheet, profit and loss statement and statement of
cash flows, with supporting schedules; all on a consolidated and consolidating
basis with respect to Borrower and its subsidiaries, affiliates and parent or
holding company, as applicable, all in reasonable detail and prepared in
conformity with generally accepted accounting principles, applied on a basis
consistent with that of the preceding year. Such statements shall be certified
as to their correctness by a principal financial officer of Borrower and in each
case, if audited statements are required, subject to audit and year-end
adjustments.

 

OTHER REPORTING.  Borrower shall provide to Bank such other financial
information that Bank may reasonably request from time-to-time.

 

5

--------------------------------------------------------------------------------


 

FINANCIAL COVENANTS.  Borrower agrees to the following provisions from the date
hereof until final payment in full of the Obligations, unless Bank shall
otherwise consent in writing, using the financial information for Borrower, its
subsidiaries, affiliates and its holding or parent company, as applicable:
Deposit Relationship. Borrower shall maintain a non-interest bearing demand
deposit and ail of its other primary depository and treasury services with Bank.
Funded Debt to EBITDA Ratio. Borrower shall, at all times, maintain a Funded
Debt to EBITDA Ratio of not more than 2.00 to 1.00. This covenant shall be
calculated quarterly on a rolling four quarters basis. “Funded Debt to EBITDA
Ratio” shall mean the sum of all Funded Debt divided by the sum of net income,
interest expense, income taxes, depreciation, and amortization. “Funded Debt”
shall mean, as applied to any person or entity, the sum of all indebtedness for
borrowed money, (including, without limitation, capital lease obligations,
subordinated debt (including debt subordinated to Bank), and un-reimbursed
drawings under letters of credit), or any other monetary obligation evidenced by
a note, bond, debenture or other agreement or similar instrument of that person
or entity. Fixed Charge Coverage Ratio. Borrower shall at all times maintain a
Fixed Charge Coverage Ratio of not less than 1.50 to 1.00. This covenant shall
be calculated at Borrower’s fiscal year end and quarterly, on a rolling four
quarters basis beginning with the quarter ending December 31, 2008. “Fixed
Charge Coverage Ratio” shall mean the sum of net income before interest, taxes,
depreciation and amortization plus lease expense plus rent expense divided by
the sum of interest expense plus lease expense plus rent expense plus taxes plus
current maturities of long term debt.

 

CONDITIONS PRECEDENT.  The obligations of Bank to make the loan and any advances
and to issue any Letters of Credit pursuant to this Agreement are subject to the
following conditions precedent: Letter of Credit Documents. Receipt by Bank of
all documents required by Bank in connection with Letters of Credit, including
without limitation, applications therefor, all in form satisfactory to Bank.
Additional Documents. Receipt by Bank of such additional supporting documents as
Bank or its counsel may reasonably request.

 

ASSIGNMENT OF CLAIMS UNDER CONTRACTS WITH THE UNITED STATES GOVERNMENT AND ITS
AGENCIES.  The Borrower hereby agrees that, upon request of the Bank, it will
assign its claims under contracts with the United States government and any of
its departments, agencies, divisions, and other instrumentalities to the extent
of any Loans hereunder. To secure the Loans of Bank to Borrower hereunder and to
such extent, the Borrower agrees to take any and all actions required to assign
any claims it has under such contracts, including, but not limited to, any
actions necessary to comply with the Assignment of Claims Act of 1940, (31
U.S.C. 3727, 41 U.S.C. 15) and the rules and regulations promulgated thereunder.
All such claims shall be assigned by Borrower within thirty (30) days of Bank’s
request and Borrower shall use reasonable efforts to promptly obtain the consent
of and/or acknowledgement by such governmental instrumentality.

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Borrower and Bank, on the day and year first written above,
have caused this Agreement to be duly executed under seal.

 

 

Force Protection, Inc.

 

 

 

 

 

By:

 /s/ Michael Moody

(SEAL)

 

 

Michael Moody, its Chief Executive Officer

 

 

 

 

 

 

 

Force Protection Technologies, Inc.

 

 

 

 

 

By:

 /s/ Michael Moody

(SEAL)

 

 

Michael Moody, its Chief Executive Officer

 

 

 

 

 

Force Protection Industries, Inc.

 

 

 

 

 

By:

 /s/ Michael Moody

(SEAL)

 

 

Michael Moody, its Chief Executive Officer

 

 

 

 

 

Wachovia Bank, National Association

 

 

 

 

 

By:

/s/ Guy M. Meares, III

(SEAL)

 

 

Guy M. Meares, III, Senior Vice President

 

7

--------------------------------------------------------------------------------